DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements and Response to Applicant’s Comments/Remarks
This Office action responds to the amendment filed on June 07, 2021. Claims 1, 3, 7-8, and 28-29 are currently pending. Claims 2, 4-6, and 9-27 have been cancelled by Applicant. Applicant’s response, filed on July 09, 2020, has fully been considered. 
With respect to the 112 first paragraph rejection of claim 1, Applicant is of the opinion that the limitation “a video player device that provides Wi-Fi connectivity” is disclosed in paragraph [0001] of the Specification, which indicates “the disclosed and claimed feature license system may relate to mobile phones…” The examiner respectfully disagrees and notes that paragraph [0001] (the background) mainly describes the state of the art and includes no reference to a feature license system.  
With respect to the 112 first paragraph rejection of claim 1, Applicant is of the opinion that, “the examiner merely asserts that the specification does not disclose “code executed by a computer.” The examiner respectfully disagrees and notes that the issue is not the disclosure of “code executed by a computer” in the specification. The reason for this rejection is that the Specification is silent to code executable by a computer to generate processing modules
With respect to the 112 first paragraph rejection of claims 1, 28 and 29, Applicant is of the opinion that, the claim recitation ”retrieve information to select a feature to be installed” is disclosed in paragraphs [0069]-[0070] of the Specification. The examiner respectfully disagrees and notes that the cited paragraphs disclose selection of features by a user, while the claim is reciting actions of a system. The Specification is silent to a feature being selected by a system (e.g., a computer) to be installed.
With respect to 112, second paragraph rejection of claim 1 for having unclear scope, Applicant is of the opinion that the recited modules further define the computer and memory. The examiner respectfully disagrees and notes that the claim recites “a computer and a memory storing code executable by the computer to generate processing modules…” The claim also recites “accessing the memory using a feature control module …”, and “monitoring feature licenses using a feature credit management module …” This makes the scope of the claims unclear, because it is not clear whether the feature control module, and the feature credit management module are components of the claimed system or not. 
With respect to 112, second paragraph rejection of claims 1, 28 and 29 for reciting a relative term, Applicant is of the opinion that “addable in the future” is not a relative term and is ascertained in paragraphs [0002]-[0003]. The examiner respectfully disagrees and notes that the cited paragraphs have no reference to any addable features
With respect to the 103 rejection, Applicant is of the opinion that the cited art fail to teach “allowing users to access only certain features.” The examiner respectfully disagrees and notes that at least fountain in [0031] teaches “…flexible license 50 allows 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7-8, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to Claim 1, the claim as amended recites: “addition of features to a video player device that provides Wi-Fi connectivity”
However, the Specification is silent to a video player device. The Specification is also silent to a device providing Wi-Fi connectivity.
According to the Specification (PGPub [0042])
… the term Device refers to a physical unit of a product. For a software product, a device is a computer that runs the software….

	Therefore, the newly added language lacks support in the Specification and constitutes new matter.
For purpose of examination claim 1 is interpreted as follows:

With respect to Claim 1, the claim as amended recites: “a memory storing code executable by the computer to generate processing modules to perform tasks, comprising: accessing…using a feature control module…, accessing…using a feature definition module…, monitoring…using a credit management module…”  
However, the Specification is silent to code executable by a computer to generate processing modules. In addition, the Specification is silent to processing modules to perform tasks comprising accessing using a feature control module…, accessing using a feature definition module, and monitoring…using a credit management module. 
According to the Specification (PGPub [0076] and [0080])
…a device license module resides on the product devices and serves as an interface through which product devices can perform tasks related to feature licenses. 
…the tasks performed through such an interface relate generally to license enforcement and may include loading of the initial license, along with its validation, license replacement, with validation of the new license and generation of a revocation confirmation file for the old license. Additional tasks may include license removal, with generation of a revocation confirmation file for the removed license, a license presence check, a query for feature types and the feature qualifier value for a specific feature….

…the user management module 134 also manages and controls the roles assigned to users. That is, the module implements role-based access control so that users may be authorized to perform certain user actions and prohibited from performing other user actions. A user role is combined with a scope to limit the kinds of entities on which a user can carry out the tasks of the roles assigned to the user. For instance, a user assigned with the "Administrator" role and the "Company" scope can perform administrative tasks on companies, whereas a user assigned with the "Administrator" role and the "Site" scope can perform administrative tasks on sites…


	For purpose of examination, claim 1 is interpreted as follows:
a memory storing code executable by the computer, 
With respect to Claims 1, 28 and 29, the claim as amended recites: “retrieve information…to select a feature to be installed…”
However, the Specification is silent to retrieving information to select a feature.
According to the Specification (PGPub [0060])
… The feature definition module 131 stores product feature information that is used for the purpose of feature licensing. This module will typically be used by product team members on behalf of the manufacturer (e.g., by employees of the manufacturer). The feature information that is provided for each product line associated with a manufacturer is composed of the following elements: the product line, the products within that product line, the features associated with that product line, a feature rule set and a default feature rule set….

	Therefore, the newly added language lacks support in the Specification and constitutes new matter.
	For purpose of examination, claims 1, 28 and 29, are interpreted as follows:
a feature definition module that accesses the memory to retrieve information stored in a feature definition module about the features that comprise different software products from the different manufacturers to be installed…
With respect to Claims 1, 28 and 29, the claims recite: “…licenses that indicate when features are addable in the future to the video player device…”
However, the Specification is silent to features addable in the future.
According to the Specification (PGPub [0077])
 When validating a feature license, a device verifies a number of items including, for example, the signature of the feature license, the product ID in the license (which should match the device's own product ID) and the device ID in the license (which should match the device's own device ID). The device may also verify that the timestamp in the license is not for a time in the future (to prevent clock rollback on the device). Likewise, when replacing an existing feature license, the validation process may also include a verification of the new license's sequence number to ensure that it is larger than the old license's sequence number….

	Therefore, the newly added language lacks support in the Specification and constitutes new matter.
	For purpose of examination, claims 1, 28 and 29, are interpreted as follows:
…licenses that indicate when features are addable 
With respect to claims 1, 28 and 29 the claim recites: “monitoring feature licenses…” without clearly defining how the “monitoring…” is performed. An algorithm or steps/procedure taken to perform the function “monitoring” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to Claims 28 and 29, the claims recite in the preamble: “…addition of features to a video player device…”
However, the Specification is silent to a video player device. 
According to the Specification (PGPub [0042])
… the term Device refers to a physical unit of a product. For a software product, a device is a computer that runs the software….


For purpose of examination claims 28 and 29 are interpreted as follows:
…addition of features to a 
Dependent claims 3 and 7-8 are also rejected for being directed to the limitations of the rejected claim 1.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7-8 and 28-29 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as their invention.
Unclear Scope
With respect to Claim 1, the scope of the claim is unclear because the claim recites “a computer and a memory storing code executable by the computer to generate processing modules…” The claim also recites “accessing the memory using a feature control module …”, and “monitoring feature licenses using a feature credit management module …”
This makes the scope of the claims unclear, because it is not clear whether the claim is directed to the computer and the memory or to the combination of the computer, memory, the feature control module, and the feature credit management module. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 
Dependent claims 3 and 7-8 are also rejected for being directed to the limitations of the rejected claim 1.
Relative Term
With respect to claims 1, 28 and 29, the term "addable in the future", is a relative term which renders the claim indefinite.  The term "addable in the future" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 3 and 7-8 are also rejected for being directed to the limitations of the rejected claim 1.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,3, 7-8 and 28-29 are rejected under 35 U.S.C. §103(a) as being unpatentable over Fountain et al. (U.S. 2007/0107067) (“Fountain”), in view of Halliday et al. (U.S. 2002/0083003) (“Halliday”), in further view of Stefik et al. (U.S. 5,629,980) (“Stefik”).
With respect to claims 1, 28 and 29, Fountain teaches:
accesses the memory using a feature control module to retrieve feature licenses that indicate when features are addable to the … device, said features being licensed from different manufacturers of the feature; (FIGS. 3A-3B, [0015], [0031]-[0033], [0040])
accesses the memory to retrieve information stored in a feature definition module about the features that comprise different software products from the different manufacturers to select a feature to be installed in the … device when the feature control module indicates the feature is allowed to be added; (FIG. 4, [0035]-[0036])
In addition, with respect to claim 1, Fountain teaches:
a system to manage addition of features to a device…the system comprising: a computer; and a memory storing code executable by the computer to generate processing modules… (FIG. 3A, [0031]) 
Moreover, with respect to claim 29, Fountain teaches:
a non-transient computer readable medium containing program instructions for causing a computer to perform…(FIG. 3A, [0031])
	Fountain does not explicitly teach:
monitoring feature licenses using a feature credit management module that monitors feature licenses from the feature control module and accounts for feature credits from the different manufacturers , said feature credits representing a quantity of the feature items that are allowed to be retrieved by the … device,

wherein the feature credit management module upon a purchase by the video player device, stores a record of the feature credits for the purchase in the memory, and further adds, in the memory, a purchase order number that references the credit purchase record ID submitted to the different manufacturers, and a sales order number that is created in response to the purchase order provided to the different manufacturers  and that references the credit purchase record ID.
However, Halliday teaches:
monitoring feature licenses using a feature credit management module that monitors feature licenses from the feature control module and accounts for feature credits from the different manufacturers , said feature credits representing a quantity of the feature items that are allowed to be retrieved by the … device, (FIG. 7, [0045], [0051], [0058], [0075], [0104]-[0105])
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the system of Fountain so as to have included a feature credit management module that monitors feature licenses and accounts for feature credits available from a manufacturer to customers owning the device in manufacturer and customer feature credit pools, said feature credits representing a quantity of a feature items that are available to the respective manufacturer or the customer; wherein the feature credits include a record, in accordance with the teaching of Halliday, in order to provide a metering mechanism that may be useful in a more 
	Fountain and Halliday do not explicitly teach:
wherein the feature credits include a unique credit record ID, the feature the credits are for, and a quantity of credits that are allowed to be purchased, and
wherein the feature credit management module upon a purchase by the video player device, stores a record of the feature credits for the purchase in the memory, and further adds, in the memory, a purchase order number that references the credit purchase record ID submitted to the different manufacturers, and a sales order number that is created in response to the purchase order provided to the different manufacturers  and that references the credit purchase record ID.
	However, Stefik teach:
…purchases from the different manufacturers, (creators, suppliers, distributors, Col. 15 ll. 22-44, Col. 21 ll. 26-33, Col. 43 ll. 24-30) 
wherein the feature credits include a unique credit record ID… (Col. 30 ll. 31-35, Col. 31 ll. 5-37, 
wherein the feature credit management module upon a purchase by the video player device, stores a record of the feature credits for the purchase in the memory, and further adds, in the memory, a purchase order number…, and a sales order number … (repository 201, FIG. 3, Col. 8 ll. 10-21, Col. 17 ll. 20-32, Col. 29 ll. 18-41, Col. 43 ll. 24-30)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the combined system of Fountain in view of 
Additionally, the claim language “… the feature the credits are for, and a quantity of credits that are allowed to be purchased…”,  indicates non-functional descriptive material that has been considered but has not been given patentable weight absent a new and unobvious functional relationship. See e.g. MPEP §§ 2111.05, first paragraph, and 2112.01 III. To be especially clear, “the feature credits include a unique credit record ID” does have patentable weight, but the information in the records does not.
Lastly, the claim language “… number that references the credit purchase record ID submitted to the different manufacturers,” and “…number that is created in response to the purchase order provided to the different manufacturers  and that references the credit purchase record ID.” is nonfunctional descriptive material that has been considered but has not been given patentable weight absent a new and unobvious functional relationship. See e.g. MPEP §§ 2111.05, first paragraph, and 2112.01 III. To be especially clear, “wherein the feature credit management module upon a purchase by the video player device, stores a record of the feature credits for the purchase in the memory, and further adds, in the memory, a purchase order number…, and a sales order number …” does have patentable weight, but the information in the order numbers does not.
With respect to Claim 3, Fountain, Halliday and Stefik teach the limitations of claim 1.

 wherein the feature credit management module further adds credits in a credit record for one … manufacturers upon proof that a credit sales process referencing the purchase record ID of the credit record has been finalized ([0045]; [0051]; [0075]; [fig. 7]; [0105]).
In addition, Stefik teaches:
wherein the feature credit management module further adds credits in a credit record for one of the different manufacturers… (FIG. 3, Col. 8 ll. 10-21, Col. 15 ll. 22-44, Col. 17 ll. 20-32, Col. 29 ll. 18-41, Col. 43 ll. 24-30)
With respect to claim 7, Fountain, Halliday and Stefik teach the limitations of claim 1.
Moreover, Halliday teaches:
wherein the feature credit management module further transfers credits used for the… device to the one of the different manufacturers upon receiving notification about a return of the feature.. (FIG. 7, FIG. 19).
With respect to claim 8, Fountain, Halliday and Stefik teach the limitations of claim 1.
	Moreover, Fountain teaches:
wherein the feature credit management module further transfers a feature credits for a feature upgrade in a license of a to-be-returned feature from the… device to the one of the different manufacturers, and wherein the feature license module uses the transferred credits to generate a license for an advanced replacement device that is identical to the license of the to-be-returned feature (FIGS. 5A-5D, [0034], [0036]).

wherein the feature credit management module further transfers a feature credits for a feature upgrade in a license of a to-be-returned feature from the… device to the manufacturer, and wherein the feature license module uses the transferred credits to generate a license for an advanced replacement device that is identical to the license of the to-be-returned. (Col. 23 ll. 35-37, Col. 46 l. 62-Col. 47 l. 44)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3699                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685